Citation Nr: 1617045	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-43 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for purpose of accrued benefits.

2.  Entitlement to a total rating based in individual unemployability (TDIU), for purpose of accrued benefits, prior to January 28, 2014.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

The Board remanded the appeal in January 2015, directing VA to obtain an updated VA examination for the Veteran's PTSD and to obtain employment information from the Veteran in regards to his claim for a TDIU.  In December 2014, the Veteran passed away; however, notice of the death of the Veteran was not received prior to the release of the January 2015 remand.  

It is noted that a 100 percent rating for prostate cancer was assigned effective January 28, 2014.  He was also awarded special monthly compensation as of that date.  Accordingly the total rating issue has been recharacterized as set forth on the title page.

A May 2015 letter from the RO found that the Veteran's surviving spouse was eligible for substitution in the Veteran's pending claims for an increased initial rating for PTSD and a TDIU.

The appellant as the Veteran's surviving spouse has been substituted as the claimant for purpose of entitlement to accrued benefits.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), later codified at 38 U.S.C.A. § 5121A (West 2014).  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death.  

Given the substitution here and to be distinguished from other claims for accrued benefits, under 38 U.S.C.A. § 5121, the Board may undertake further evidentiary development of such claim as the record is not closed on the date of death of the original claimant, but remains open for the submission and development of pertinent additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Veteran's surviving spouse filed a claim for service connection for the Veteran's cause of death.  A rating decision dated May 2015 granted service connection for the Veteran's cause of death.  

Thereafter, the RO returned the appeal to the Board without readjudicating the appeal in accordance with the January 2015 remand directive.  Although the Board directed VA to obtain a VA examination, clearly this development is not possible due to the death of the Veteran in December 2014.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, records should be referred for an opinion.

Further, there appears to be outstanding VA treatment records.  The last available records from VA are from the Farmington Community Based Outpatient Clinic are from July 2014.  

Also, there appears to be gap between July 2012 and July 2014.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Farmington Community Based Outpatient Clinic, as well as any other VA treatment records.  

Specifically, ensure that records from July 2012 and July 2014 and from July 2014 to the date of death are associated with the claims file.  All attempts to obtain records should be documented in the claims folder.

2.  Request authorizations for the release of medical information from the Veteran's treating sources prior to his death in December 2014.  Inform the appellant that she may also submit employment information.

3.  Thereafter, request records from any providers that the Appellant authorizes the release of medical information in accordance with the M21-1, Adjudication Procedures Manual.

4.  Thereafter, and whether or not records are obtained, forward the claims folder to an appropriate medical professional(s) for a discussion of functional impairments caused by the service connected disorders prior to January 28, 2014.  This should include a review by a VA psychologist or psychiatrist to describe the functional impairment caused by the service connected PTSD.  It should be indicated by examiner(s) whether the service connected disorders prevented working or interfered with working prior to January 28, 2014.  All reasoning should be set forth in detail.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


